Judgments reversed on the facts and a new trial granted, with costs to the appellant to abide the event, upon the ground that the finding of negligence on the part of the driver of the appellant’s car was against the weight of the evidence considering the open character of the crossing, the slow sign on the intersecting road, and the statutory right of way in favor of the car of the appellant. All concur. (One judgment is for plaintiff and the other judgment modifies the first judgment by reducing the amount of plaintiff’s recovery, in an automobile negligence action.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ. [See, also. 252 App. Div. 720.]